Citation Nr: 1802622	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected chronic lumbar strain with degenerative joint disease and degenerative disc disease (lumbar disability).

REPRESENTATION

The Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Subsequently, in a March 2017 rating decision, the RO granted the Veteran's service connection claim for the lumbar disability.  As the claim was granted in full, it is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.  Thereafter, in a September 2017 letter, he was notified the VLJ who conducted the hearing was no longer employed by the Board and given an opportunity to testify before another VLJ.  However, no response has been received.  As such, the Board finds he has been provided a meaningful opportunity to effectively participate in the processing of this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In October 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his bilateral hip pain stems from his lumbar disability.  See September 2012 Letter from the Veteran; January 2013 Board Hearing Transcript at 6, 13.  

The Board notes that in addition to granting the Veteran's service connection claim for a lumbar disability in the March 2017 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, as secondary to his lumbar disability.  While the symptomatology for radiculopathy of the lower extremities encompasses hip pain, a review of the claims file suggests these grants of service connection may not have resolved his claim in its entirety.  

More specifically, following a January 2017 VA examination, the Veteran was diagnosed with bilateral hip strain.  January 2017 Hip and Thigh Conditions VA Examination Report.  Unfortunately, in rendering a negative nexus opinion, the VA examiner failed to address whether his bilateral hip strain was aggravated by his lumbar disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the January 2017 Hip and Thigh Conditions VA Examination Report is inadequate and a remand is necessary to obtain an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate development necessary to obtain a copy of any outstanding private and/or VA treatment records pertinent to this claim.

2. Once the first request has been completed, to the extent possible, return the Veteran's claims file to the January 2017 VA examiner for an addendum medical opinion.  If the January 2017 VA examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional rendering the opinion.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his bilateral hip strain was caused or aggravated by (permanently worsened beyond its natural progression) his service-connected lumbar disability and explain why.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




